Name: Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics
 Type: Regulation
 Subject Matter: economic analysis;  business classification;  business organisation
 Date Published: nan

 Avis juridique important|31997R0058Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics Official Journal L 014 , 17/01/1997 P. 0001 - 0024COUNCIL REGULATION (EC, EURATOM) No 58/97 of 20 December 1996 concerning structural business statisticsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof,Having regard to the draft Regulation submitted by the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),(1) Whereas in its resolution of 14 November 1989 on internal trade in the context of the internal market (4) the Council requested the Commission in particular to improve trade statistics by making them compatible with Community definitions and increasing, as far as necessary, the supply of such statistics to the Statistical Office of the European Communities;(2) Whereas in Decision 92/326/EEC (5) the Council adopted a two-year programme (1992 to 1993) for the development of European statistics on services; whereas this programme includes the compilation of harmonized statistics at national and regional levels, particularly for the distributive trades;(3) Whereas in its Directive 78/660/EEC (6) the Council adopted measures to improve the coordination of national provisions concerning the presentation and content of annual accounts and annual reports, the valuation methods used therein and their publication in respect of certain types of company;(4) Whereas the Community has, in the mean time, made substantial progress towards integration; whereas new economic, competition, social, environmental and enterprise policies and guidelines call for initiatives and decisions based on valid statistics; whereas the information provided for under existing Community legislation or available in Member States is insufficient, inadequate or insufficiently comparable to serve as a reliable basis for the work of the Commission;(5) Whereas by its Decision 93/379/EEC (7) the Council adopted a multiannual programme of Community measures to intensify the priority areas and to ensure the continuity and consolidation of policy for enterprise, in particular small and medium-sized enterprises, in the Community; whereas statistics are needed to assess the impact of the measures undertaken to achieve the objectives laid down in the Decision, in particular to have statistics which are comparable for businesses of all sectors, statistics on the national and international subcontracting relations between businesses and improved statistics on small and medium-sized enterprises; whereas these needs must not lead to the imposition of unreasonably onerous reporting requirements on small and medium-sized enterprises;(6) Whereas in its Decision 93/464/EEC (8) the Council adopted a framework programme for priority actions in the field of statistical information for 1993 to 1997;(7) Whereas there is a need for statistics on business conduct, in particular concerning research, development and innovation, environmental protection, investment, eco-industries, tourism and high-technology industries; whereas the development of the Community and the operation of the internal market increase the need for comparable data on the structure of earnings of employees, the cost of labour and on training;(8) Whereas there is a need for complete and reliable statistical sources in order to enable a correct application of Council Directive 89/130/EEC, Euratom of 13 February 1989 on the harmonization of the compilation of the gross national product at market prices (9);(9) Whereas the compilation of national and regional accounts according to the European system of integrated economic accounts (ESA) requires the development of comparable, complete and reliable statistical sources;(10) Whereas there is a need for regional indicators and accounts;(11) Whereas, in order to carry out the tasks entrusted to it under the Treaties, especially with regard to the internal market, the Commission must have exhaustive, up-to-date, reliable and comparable information on the structure, activity, competitiveness and performance of enterprises in the Community;(12) Whereas standardization is required to meet Community needs for information concerning economic convergence;(13) Whereas businesses and their professional associations need such information in order to understand their markets and to compare their activity and performance with those of their competitors, at regional, national and international level;(14) Whereas the creation of common statistical standards that permit the production of harmonized data is an action which can only be undertaken efficiently at Community level; whereas such standards will be implemented in each Member State under the authority of the bodies and institutions in charge of compiling official statistics;(15) Whereas the best method of ascertaining the structure, activity, competitiveness and performance of enterprises in the Community consists in compiling statistics in accordance with common methodological principles and common definitions of characteristics; whereas it is only from coordinated compilation that harmonized statistics can be drawn up with reliability, speed, flexibility and the level of detail required to meet the needs of the Commission and of enterprises;(16) Whereas the definition of kind-of-activity units (KAU) corresponds to one or more operational subdivisions of the enterprise; whereas, for a KAU to be observable, the enterprise's information system must be capable of indicating or calculating for each KAU at least the value of production, intermediate consumption, manpower costs, the operating surplus and employment and gross fixed capital formation; whereas KAUs falling within a particular heading in the statistical classification of economic activities in the European Community (NACE REV. 1) can produce products outside the homogeneous group, on account of secondary activities connected with them which cannot be separately identified from available accounting documents; whereas it can be concluded that the enterprise and the KAU are indentical when it proves impossible for an enterprise to indicate or calculate information on all of the variables listed in this recital for one or more operational subdivisions;(17) Whereas the statistical data compiled within a Community system must be of a satisfactory quality and this quality, as well as the burden it entails, must be comparable from one Member State to another; whereas it is therefore necessary to establish jointly the criteria enabling these requirements to be met;(18) Whereas it is necessary to simplify the administrative procedures for enterprises, particularly small and medium-sized enterprises, including the promotion of new technologies for data collection and compilation of statistics; whereas it may still be necessary to collect directly from enterprises the data necessary to compile structural business statistics, using methods and techniques which will ensure that they are exhaustive, reliable and up to date, without giving rise for the parties concerned, in particular for small and medium-sized enterprises, to a burden which is disproportionate in relation to the results which users of the statistics can reasonably expect;(19) Whereas the signing of the General Agreement on Trade in Services (GATS) has led to a substantial need for information on the size of the signatories' markets and their shares of those markets for the purpose of managing and developing that Agreement;(20) Whereas it is necessary to have a legal framework common to all business activities and domains of business statistics covering also the activities and domains for which statistics are not yet developed;(21) Whereas Directive No 64/475/EEC (10) and Directive No 72/221/EEC (11), which aimed to provide a body of coherent statistics, have not been able to take account of economic and technical changes that have occurred since their adoption and should therefore be repealed;(22) Whereas, in order to enable the rules for the collection and statistical processing of data and for processing and transmission of the results to be clarified further, it is necessary to confer on the Commission, assisted by the Statistical Programme Committee set up by Decision 89/382/EEC, Euratom (12), the power to adopt measures for the application of this Regulation,HAS ADOPTED THIS REGULATION:Article 1 The objective of this Regulation shall be to establish a common framework for the collection, compilation, transmission and evaluation of Community statistics on the structure, activity, competitiveness and performance of businesses in the Community.Article 2 The compilation of statistics shall have as its purpose, in particular, to analyse:(i) the structure and evolution of the activities of businesses;(ii) the factors of production used and other elements allowing business activity, performance and competitiveness to be measured;(iii) the regional, national, Community and international development of businesses and markets;(iv) business conduct;(v) small and medium-sized enterprises;(vi) specific characteristics of enterprises related to particular groupings of activities.Article 3 1. This Regulation shall cover all market activities in Sections C to K and M to O of the statistical classification of economic activities in the European Community (NACE REV. 1).2. Statistical units of the types listed in Section I of the Annex to Council Regulation (EEC) No 696/93 on the statistical units for the observation and analysis of the production system in the European Community (13) and which are classified under one of the activities referred to in paragraph 1 shall be included in the scope of this Regulation. The use of particular units for the compilation of statistics shall be specified in the Annexes to this Regulation.Article 4 1. The statistics to be compiled for the areas referred to in Article 2 shall be grouped as modules. The modules shall be defined in the Annexes to this Regulation.2. The following information shall be laid down in each module:(i) the activities for which the statistics are to be compiled, drawn from the coverage indicated in Article 3 (1);(ii) the types of statistical unit to be used for the compilation of the statistics, drawn from the list of statistical units referred to in Article 3 (2);(iii) lists of characteristics for which statistics are to be compiled for the domains listed in Article 2 and the reference periods for those characteristics;(iv) a list of statistics to be compiled on business demography;(v) the frequency for the compilation of the statistics, which shall be yearly or multi-yearly. If the compilation is multi-yearly, it shall be done at least once every 10 years;(vi) the timetable showing the first reference years for the statistics to be compiled;(vii) the standards relating to representativeness and quality evaluation;(viii) the period of time from the end of the reference period within which the statistics are to be transmitted;(ix) the maximum length of the transitional period which may be conceded.Article 5 The modules in this Regulation shall be:- a common module for annual structural statistics defined in Annex 1,- a detailed module for structural statistics in industry defined in Annex 2,- a detailed module for structural statistics in trade defined in Annex 3,- a detailed module for structural statistics in construction defined in Annex 4.Article 6 1. Member States shall acquire the necessary data for the observation of the characteristics in the lists referred to in the modules in Article 5.2. Member States may acquire the necessary data using a combination of different sources specified below, applying the principle of administrative simplification:- compulsory surveys: the legal units, to which the statistical units called on by the Member States belong or of which they are composed, shall be obliged to give accurate and complete information within the prescribed deadlines,- other sources which are at least equivalent as regards accuracy and quality,- statistical estimation procedures where some of the characteristics have not been observed for all of the units.3. In order to reduce response burdens, the national authorities and the Community authority shall, under the limits and the conditions fixed by each Member State and by the Commission in their respective spheres of competence, have access to administrative data sources covering the fields of activity of their own public administrations to the extent that these data are necessary to meet the accuracy requirements referred to in Article 7.4. Member States and the Commission, within their respective fields of competence, shall promote the conditions for increased use of electronic data transmission and automatic data-processing.Article 7 1. Member States shall take the necessary measures to ensure that the data transmitted reflect the structure of the population of the statistical units laid down in the Annexes.2. Quality evaluation shall be carried out comparing the benefits of the availability of the data with the costs of collection and the burden on business, especially on small enterprises.3. Member States shall transmit to the Commission, at its request, all the information necessary for the evaluation referred to in paragraph 2.Article 8 1. From the collected and estimated data Member States shall produce comparable results, following the breakdown stipulated for each module in Article 5.2. In order that Community aggregates may be compiled, Member States will produce component national results according to the levels of NACE REV. 1, laid down in the modules in the Annexes, or determined in accordance with the procedure laid down in Article 13.Article 9 1. Member States shall transmit the results provided for in Article 8 of this Regulation, including confidential data, to the Statistical Office of the European Communities in accordance with the existing Community provisions on transmission of data subject to statistical confidentiality. These Community provisions shall apply to the treatment of the results, in so far as they include confidential data.2. The results shall be transmitted in an appropriate technical format and within a period of time from the end of the reference period which shall be laid down for each module referred to in Article 5 and shall be no longer than 18 months. In addition, a small number of estimated preliminary results shall be transmitted within a period of time from the end of the reference period which shall be laid down for each module referred to in Article 5 and shall be no longer than 10 months.Article 10 Member States shall transmit to the Commission, at its request, any relevant information with regard to the implementation of the Regulation in the Member States.Article 11 1. During the transitional periods, derogations from the provisions of the Annexes may be accepted in so far as the national statistical systems require major adaptations.2. A supplementary transitional period may be accorded to a Member State for the compilation of statistics where it is impossible to meet the provisions of this Regulation because of derogations granted pursuant to Council Regulation (EEC) No 2186/93 of 22 July 1993 on Community coordination in drawing up business registers for statistical purposes (14).3. The obligations under this Regulation shall be fully applied by Member States by the end of the transitional period.Article 12 The Commission shall determine, under the procedure laid down in Article 13, the procedures for implementing this Regulation including the measures for adjustment to economic and technical developments concerning the collection and statistical processing of data, the processing and the transmission of the results, taking into consideration the principle that the benefits of the measure must outweigh its cost and provided that major additional resources are not involved either for the Member States or for enterprises as compared with the original provisions of this Regulation, in particular:(i) the updating of the lists of characteristics, statistics on business demography and preliminary results in so far as such updating, after a quantitative assessment, does not imply an increase in the number of units surveyed nor a burden on the units which is disproportionate to the anticipated results (Articles 4 and 9);(ii) the frequency of the compilation of the statistics (Article 4);(iii) the definitions of the characteristics and their relevance for certain activities (Article 4);(iv) the definition of the reference period (Article 4);(v) the first reference year for the compilation of the preliminary results (Article 9);(vi) criteria for the evaluation of quality (Article 7);(vii) the breakdown of results, in particular the classifications to be used and the combinations of the size classes (Article 8);(viii) the appropriate technical format for the transmission of results (Article 9);(ix) the updating of the periods of time for the transmission of data (Article 9);(x) the transitional period and derogations from the provisions of this Regulation granted during that period (Article 11).Article 13 1. The Commission shall be assisted by the Statistical Programme Committee established by Decision 89/382/EEC, Euratom.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee.(b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 14 1. The Commission shall, within three years of the date of entry into force of this Regulation and again every three years thereafter, submit a report to the European Parliament and the Council on the statistics compiled pursuant to this Regulation and in particular on their quality and the burden on business.2. In the reports referred to in paragraph 1, the Commission shall propose any amendments it considers necessary.Article 15 Directives 64/475/EEC and 72/221/EEC shall cease to apply after the transmission of all the data for the 1994 reference year.Article 16 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 1996.For the CouncilThe PresidentS. BARRETT(1) OJ No C 146, 13. 6. 1995, p. 6.(2) OJ No C 96, 1. 4. 1996, p. 236.(3) OJ No C 236, 11. 9. 1995, p. 61.(4) OJ No C 297, 25. 11. 1989, p. 2.(5) OJ No L 179, 1. 7. 1992, p. 131.(6) OJ No L 222, 14. 8. 1978, p. 11. Directive as last amended by Directive 94/8/EC (OJ No L 82, 25. 3. 1994, p. 33).(7) OJ No L 161, 2. 7. 1993, p. 68.(8) OJ No L 219, 28. 8. 1993, p. 1.(9) OJ No L 49, 21. 2. 1989, p. 26.(10) Council Directive 64/475/EEC of 30 July 1964 concerning coordinated annual surveys of investment in industry (OJ No L 131, 13. 8. 1964, p. 2193). Directive as last amended by the 1985 Act of Accession.(11) Council Directive 72/211/EEC of 6 June 1972 concerning coordinated annual surveys of industrial activity (OJ No L 133, 10. 6. 1972, p. 57). Directive as last amended by the 1985 Act of Accession.(12) OJ No L 181, 28. 6. 1989, p. 47.(13) OJ No L 76, 30. 3. 1993, p. 1. Regulationa as amended by the 1994 Act of Accession.(14) OJ No L 196, 5. 8. 1993, p. 1.ANNEX 1 A COMMON MODULE FOR ANNUAL STRUCTURAL STATISTICS Section 1 Aims The aim of this Annex is to establish a common framework for the collection, compilation, transmission and evaluation of Community statistics on the structure, activity, competitiveness and performance of business in the Member States.Section 2 Scope The statistics to be compiled relate to the domains referred to in Article 2 (i), (ii) and (iii) of this Regulation, in particular to the analysis of value-added and of its main components.Section 3 Coverage 1. The statistics are to be compiled for the activities listed in Section 9.2. Pilot studies are to be conducted for the activities listed in Section 10.Section 4 Characteristics 1. The lists of characteristics set out below indicate, where relevant, the type of statistical unit for which the statistics are to be compiled.2. The Commission will, in accordance with the procedure laid down in Article 13 of this Regulation, lay down the corresponding titles of the characteristics for which the statistics are to be compiled on activities in Section J of NACE REV. 1 which correspond most closely to those listed in paragraphs 3 to 5.3. Yearly demographic statistics:>TABLE>4. Enterprise characteristics for which yearly statistics are to be complied:>TABLE>5. Characteristics for which yearly regional statistics are to be compiled:>TABLE>6. Pilot studies are to be conducted for the characteristics listed in Section 10.Section 5 First reference year The first reference year for which statistics are to be compiled is the calendar year 1995.Section 6 Report on the quality of statistics For each of the characteristics listed in Section 4, point 4, Member States will indicate the degree of precision by reference to a confidence level of 95 %, which the Commission will include in the report provided for in Article 14 of this Regulation, taking account of the application in each Member State of that Article.Section 7 Production of results 1. The results are to be broken down to the level of the groupings of activities listed in Section 9.2. Some results are also to be broken down into size classes for each group of Sections C to G of NACE REV. 1 and to the level of the groupings listed in Section 9 for the other sections.3. The results of the regional statistics are to be broken down to NACE REV. 1 2-digit level (divisions) and level II of the nomenclature of territorial units (NUTS).Section 8 Transmission of results 1. The results are to be transmitted within 18 months of the end of the calendar year of the reference period.2. Preliminary national results or estimates are transmitted within 10 months of the end of the calendar year of the reference period for the enterprise statistics compiled for the characteristics listed below:12 11 0 (turnover)16 11 0 (number of persons employed).These preliminary results are to be broken down to NACE REV. 1 3-digit level (group), except for Sections H, I, J and K of NACE REV. 1, for which they are to be broken down according to the groupings laid down in Section 9.Section 9 Groupings of activities The following groupings of activities refer to the NACE REV. 1 classification.SECTIONS C, D, E AND FMining and quarrying; manufacturing; electricity, gas and water supply; construction.To enable Community statistics to be compiled, Member States will transmit component national results broken down to the classes of NACE REV. 1.SECTION GWholesale and retail trade; repair of motor vehicles, motorcycles and personal and household goods.To enable Community statistics to be compiled, Member States will transmit component national results broken down to the classes of NACE REV. 1.>TABLE>>TABLE>>TABLE>>TABLE>Section 10 Reports and pilot studies 1. Member States will provide the Commission with a report relating to the definition, structure and availability of information on statistical units which are classified under Group 652, Class 6602, Division 67 and Sections M to O of NACE REV. 1. The Commission will, in accordance with the procedure laid down in Article 13 of this Regulation, institute a series of pilot studies for these activities to be completed by Member States for the 1998 reference year at the latest. These pilot studies will be carried out in order to assess the feasibility of collecting the data necessary for the compilation of results for these activities, taking into account the benefits of the avaibility of the data in relation to the cost of collection and the burden on business.2. For the activities listed in Section 9, Member States will provide the Commission with a report relating to the availability of the necessary data for the compilation of results for the following characteristics:>TABLE>The Commission will, in accordance with the procedure laid down in Article 13 of this Regulation, institute a series of pilot studies for these characteristics to be completed by Member States for the 1998 reference year at the latest. These pilot studies will be carried out in order to assess the feasibility of collecting the data necessary for the compilation of results for these characteristics, taking into account the benefits of the availability of the data in relation to the cost of collection and the burden on business.3. For sections G to K of NACE REV. 1, Member States will provide the Commission with a report relating to the availability of the necessary data for the breakdown of results according to the existence or otherwise of a majority control by non-resident enterprises as defined in the GATS. The Commission will, in accordance with the procedure laid down in Article 13 of this Regulation, institute a series of pilot studies for this breakdown to be completed for the 1998 reference year at the latest. These pilot studies will be carried out in order to assess the feasibility of collecting the data necessary for the compilation of results for this breakdown, taking into account the benefits of the data in relation to the costs of collection and the burden on business.4. The Commission will inform the Council of the possibilities of compiling statistics for the activities, characteristics and breakdowns listed in paragraphs 1, 2 and 3 and will include a recommendation on the addition of some or all of these activities, characteristics and breakdowns to the lists in Sections 4, 7 and 9.Section 11 Transition period For the purposes of the common module defined in this Annex, the transitional period will not extend more than four years beyond the first reference years for the compilation of the statistics indicated in Section 5.ANNEX 2 A DETAILED MODULE FOR STRUCTURAL STATISTICS IN INDUSTRY Section 1 Aims The aim of this Annex is to establish a common framework for the collection, compilation, transmission and evaluation of Community statistics on the structure, activity, competitiveness and performance of the industry sector.Section 2 Scope The statistics to be compiled relate to the domains referred to in Article 2 (i), (ii), (iii), (iv) and (v) of this Regulation, in particular to:- a central list of statistics for a detailed analysis of the structure, activity, performance and competitiveness of industrial activities,- a further list of statistics for the study of special subjects.Section 3 Coverage The statistics are to be compiled for all activities classified within the coverage of Sections C, D and E of NACE REV. 1. These sections cover the activities of mining and quarrying (C), manufacturing (D) and electricity, gas and water supply (E). Enterprise statistics will relate to the population of all enterprises classified according to their main activity in Sections C, D and E.Section 4 Characteristics 1. The lists of characteristics and statistics set out below indicate, where relevant, the type of statistical unit for which the statistics are to be compiled and whether they are to be compiled with a yearly or multi-yearly frequency. The statistics and characteristics in italics are also included in the lists in the common module.2. Yearly demographic statistics:>TABLE>3. Enterprise characteristics for which yearly statistics are to be compiled:>TABLE>4. Enterprise characteristics for which multi-yearly statistics are to be compiled:>TABLE>5. Characteristics for which yearly regional statistics are to be compiled:>TABLE>6. Kind-of-activity unit characteristics for which yearly statistics are to be compiled:>TABLE>7. Pilot studies are to be conducted for the characteristics listed in Section 9.Section 5 First reference year 1. The first reference year for which yearly statistics are to be compiled is the calendar year 1995. The first reference years for the statistics to be compiled with a multi-yearly frequency are specified below for the codes under which the characteristics are listed:>TABLE>2. Multi-yearly statistics are to be compiled at least every five years.Section 6 Report on the quality of statistics For each key characteristic Member States will indicate the degree of precision by reference to a confidence level of 95 % which the Commission will include in the report provided for in Article 14 of this Regulation, taking account of the application in each Member State of that Article. The key characteristics are to be laid down by the Commission in accordance with the procedure laid down in Article 13 of this Regulation.Section 7 Production of results 1. The results are to be broken down to the NACE REV. 1 4-digit level (class).2. Some results are also to be broken down into size classes and to NACE REV. 1 3-digit level (group).3. Some results are also to be broken down between public and private sector enterprises and to the NACE REV. 1 3-digit level (group).4. The results for the statistics compiled from kind-of-activity units are to be broken down to the NACE REV. 1 4-digit level (class).5. The results for the regional statistics are simultaneously to be broken down to the NACE REV. 1 2-digit level (division) and level II of the nomenclature of territorial units (NUTS).6. The results for the characteristic 21 11 0 concerning investment for the protection of the environment, are to be compiled for the following groupings of NACE REV. 1:Section CSubsection DASubsections DB and DCSubsection DDSubsection DESubsection DFSubsections DG and DHSubsection DIDivision 27Division 28Subsections DK and DL and DM and DNDivision 40Division 41Section 8 Transmission of results The results are to be transmitted within 18 months of the end of the calendar year of the reference period.Preliminary national results or estimates are transmitted within 10 months of the end of the calendar year of the reference period for the enterprise statistics referred to in Section 4 (3) compiled for the characteristics listed below:>TABLE>These preliminary results are to be broken down to the NACE REV. 1 3-digit level (group).Section 9 Reports and pilot studies Member States will provide the Commission with a report relating to the availability of the necessary data for the compilation of results for the following characteristics:>TABLE>The Commission will, in accordance with the procedure laid down in Article 13 of this Regulation, institute a series of pilot studies for these characteristics to be completed by the Member States for the 1998 reference year at the latest. These pilot studies will be carried out in order to assess the feasibility of collecting the data necessary for the compilation of results for these characteristics, taking into account the benefits of the availability of the data in relation to the cost of collection and the burden on business. The Commission will inform the Council of the possibilities of compiling statistics for the characteristics and will submit a recommendation on the addition of some or all of these characteristics to the lists in Section 4.Section 10 Transitional period For the purposes of the detailed module defined in this Annex, the transitional period will not extend more than four years beyond the first reference years for the compilation of the statistics indicated in Section 5.ANNEX 3 A DETAILED MODULE FOR STRUCTURAL STATISTICS ON DISTRIBUTIVE TRADES Section 1 Aims The aim of this Annex is to establish a common framework for the collection, compilation, transmission and evaluation of Community statistics on the structure, activity, competitiveness and performance of the distributive trade sector.Section 2 Scope The statistics to be compiled relate to the domains referred to in Article 2 (i), (ii), (iii) and (vi) of this Regulation, in particular to:- the structure of the distributive trade network and its evolution,- distributive activity and forms of selling, as well as patterns of supply and sale.Section 3 Coverage 1. The statistics are to be compiled for all activities within the coverage of Section G of NACE REV. 1. This sector covers the activities of wholesale and retail trade; repair of motor vehicles, motorcycles and personal and household goods. Enterprise statistics refer to the population of all enterprises whose main activity is classified in Section G.2. If the total amount of the turnover and the number of persons employed in a division of NACE REV. 1 Section G normally represent, in a Member State, less than 1 % of the Community total, the information laid down in this Annex which is not in Annex 1 need not be collected for the purposes of the Regulation.3. If necessary for Community policy requirements, the Commission may, in accordance with the procedure laid down in Article 13 of this Regulation, request ad hoc collection of the data referred to in paragraph 2.Section 4 Characteristics 1. The lists of characteristics and statistics set out below indicate, where relevant, the type of statistical unit for which the statistics are to be compiled and whether they are to be compiled with a yearly or multi-yearly frequency. The statistics and characteristics in italics are also included in the common module lists.2. Yearly demographic statistics:>TABLE>3. Enterprise characteristics for which yearly statistics are to be compiled:>TABLE>4. Enterprise characteristics for which multi-yearly statistics are to be compiled:>TABLE>5. Characteristics for which yearly regional statistics are to be compiled:>TABLE>6. Characteristics for which multi-yearly regional statistics are to be compiled:>TABLE>7. Pilot studies are to be conducted for the characteristics listed in Section 9.Section 5 First reference year 1. The first reference year for which yearly statistics are to be compiled is the calendar year 1995. The first reference years for the statistics to be compiled with a multi-yearly frequency are specified below for each of the divisions of NACE REV. 1 for which the data are to be collected and for the multi-yearly regional statistics:>TABLE>2. The multi-yearly frequency is five years.Section 6 Report on the quality of statistics For each key characteristic Member States will indicate the degree of precision by reference to a confidence level of 95 % which the Commission will include in the report provided for in Article 14 of this Regulation, taking account of the application in each Member State of that Article. The key characteristics are to be determined by the Commission in accordance with the procedure laid down in Article 13 of this Regulation.Section 7 Production of results 1. In order that Community aggregates may be compiled, Member States are to produce component national results broken down to the classes of NACE REV. 1.2. Some results are also to be broken down into size classes for each NACE REV. 1 group.3. The regional statistics are simultaneously to be broken down to NACE REV. 1 3-digit level (group) and level II of the nomenclature of territorial units (NUTS).4. The coverage of regional statistics to be compiled on a multi-yearly basis corresponds to the population of all local units whose main activity is classified in Section G. However, it may be limited to the local units dependent on enterprises classified in Section G of NACE REV. 1 if such a population covers more than 95 % of the total coverage. This ratio is to be calculated using the employment characteristic available in the business register.Section 8 Transmission of results 1. The results are to be transmitted within 18 months of the end of the calendar year of the reference period.2. Preliminary national results or estimates are to be transmitted within 10 months of the end of the calendar year of the reference period for the enterprise statistics compiled for the characteristics listed below:12 11 0 (Turnover)16 11 0 (Number of persons employed).These preliminary results are to be broken down to NACE REV. 1 3-digit level (group).Section 9 Reports and pilot studies Member States will provide the Commission with a report relating to the availability of the necessary data for the compilation of results for the following characteristics:>TABLE>The Commission will, in accordance with the procedure laid down in Article 13 of this Regulation, institute a series of pilot studies for these characteristics to be completed by the Member States for the 1998 reference year at the latest. These pilot studies will be carried out in order to assess the feasibility of collecting the data necessary for the compilation of results for these characteristics, taking into account the benefits of the availability of the data in relation to the cost of collection and the burden on business. The Commission will inform the Council of the possibilities of compiling statistics for these characteristics and will submit a recommendation on the addition of some or all of these characteristics to the lists in Section 4.Section 10 Transitional period For the purposes of the detailed module defined in this Annex, the transitional period will not extend more than four years beyond the first reference years for the compilation of the statistics indicated in Section 5.ANNEX 4 A DETAILED MODULE FOR STRUCTURAL STATISTICS IN CONSTRUCTION Section 1 Aims The aim of this Annex is to establish a common framework for the collection, compilation, transmission and evaluation of Community statistics on the structure, activity, competitiveness and performance of the construction sector.Section 2 Scope The statistics to be compiled relate to the domains referred to in Article 2 (i), (ii), (iii), (iv) and (v) of this Regulation, in particular to:- a central list of statistics for a detailed analysis of the structure, activity, performance and competitiveness of construction activities,- a further list of statistics for the study of special subjects.Section 3 Coverage 1. The statistics are to be compiled for all activities classified within the coverage of Section F of NACE REV. 1. Enterprise statistics will relate to the population of all enterprises classified according to their main activity in Section F.2. If the total amount of the turnover and the number of persons employed in a division of NACE REV. 1 Section F normally represent, in a Member State, less than 1 % of the European Community total, the information laid down in this Annex which is not in Annex 1 need not be collected for the purposes of this Regulation.3. If necessary for Community policy requirements, the Commission may, in accordance with the procedure laid down in Article 13 of this Regulation, request ad hoc collection of the data referred to in paragraph 2.Section 4 Characteristics 1. The lists of characteristics and statistics set out below indicate, where relevant, the type of statistical unit for which the statistics are to be compiled and whether they are to be compiled with a yearly or multi-yearly frequency. The statistics and characteristics in italics are also included in the lists in the common module.2. Yearly demographic statistics:>TABLE>3. Enterprise characteristics for which yearly statistics are to be compiled:>TABLE>4. Enterprise characteristics for which multi-yearly statistics are to be compiled:>TABLE>5. Characteristics for which yearly regional statistics are to be compiled:>TABLE>6. Kind-of-activity unit characteristics for which yearly statistics are to be compiled:>TABLE>7. Pilot studies are to be conducted for the characteristics listed in Section 9.Section 5 First reference year 1. The first reference year for which yearly statistics are to be compiled is the calendar year 1995. The first reference years for the statistics to be compiled with a multi-yearly frequency are specified below for the codes under which the characteristics are listed.>TABLE>2. Multi-yearly statistics are to be compiled at least every five years.Section 6 Report on the quality of statistics For each key characteristic Member States will indicate the degree of precision by reference to a confidence level of 95 % which the Commission will include in the report provided for in Article 14 of this Regulation, taking account of the application in each Member State of that Article. The key characteristics are to be established by the Commission in accordance with the procedure laid down in Article 13 of this Regulation.Section 7 Production of results 1. The results for the statistics, except for characteristics 22 11 0, 22 12 0, 15 42 0, 15 44 1 and 15 44 2, are to be broken down to NACE REV. 1 4-digit level (class).The results for characteristics 15 42 0, 15 44 1 and 15 44 2 are to be broken down to NACE REV. 1 3-digit level (group).The results for characteristics 22 11 0 and 22 12 0 are to be broken down to NACE REV. 1 2-digit level (division).2. Some results are also to be broken down into size classes and to NACE REV. 1 3-digit level (group).3. Some results are also to be broken down between public and private sector enterprises and to NACE REV. 1 3-digit level (group).4. The results for the statistics compiled from kind-of-activity units are to be broken down to NACE REV. 1 4-digit level (class).5. The results for the regional statistics are to be broken down to NACE REV. 1 2-digit level (divisions) and level II of the nomenclature of territorial units (NUTS).Section 8 Transmission of results The results are to be transmitted within 18 months of the end of the calendar year of the reference period.Preliminary national results or estimates are transmitted within 10 months of the end of the calendar year of the reference period for the enterprise statistics compiled for the characteristics listed below:>TABLE>These preliminary results are to be broken down to NAVE REV. 1 3-digit level (group).Section 9 Reports and pilot studies Member States will provide the Commission with a report relating to the availability of the necessary data for the compilation of results for the following characteristics:>TABLE>The Commission will, in accordance with the procedure laid down in Article 13 of this Regulation, adopt a series of pilot studies for these characteristics to be completed by the Member States for the 1998 reference year at the latest. These pilot studies will be carried out in order to assess the feasibility of collecting the data necessary for the compilation of results for these characteristics, taking into account the advantages of the availability of the data compared to the cost of collection and the burden on the enterprises. The Commission will inform the Council of the possibilities of compiling statistics for these characteristics and will submit a recommendation on the addition of some or all of these characteristics to the lists in Section 4.Section 10 Transitional period For the purposes of the detailed module defined in this Annex, the transitional period will not extend more than four years beyond the first reference years for the compilation of the statistics indicated in Section 5.